Title: Samuel Austin to John Adams, 23 Dec. 1785
From: Austin, Samuel
To: Adams, John


          
            
              Sir
            
            

              Boston

              23d Decemr. 1785—
            
          

          I am now to advise you, that John Rowe Esqr. Capt. Patridge Capt. Dashwood & myself have applied to our General
            Court, for their aid and assistance, to recover our money of Genl. How, for goods taken from us y[thorn sign]e.
              11th. March 1776. our cases being Similar, altho’ in some
            instances, altogether different from many other persons, who as well, as well
              as we, have lost their goods by the Kings troops, but being out of Town, could
            not know who took them, Consequently could not know who to demand them of.—
          But obviously different is our case, We were all of us in the Town,
            during the whole time the Town was shut up, in the Peace of
              the King, and had as good a right to the Kings
              Protection as any Subject in England, and accordingly was Promis’d by the Genl., we should have, both in Person & Property.—The
            Court has taken Order upon the Premises, heard of
            our Petition, and thoroughly Consider’d the Justice of our demand, and sent
            forward to Congress, all the Necessary Papers & Vouchers, and desir’d them to
            forward the same to your Excellency, that you may be Properly Authorizd to make demand
            for the reimbursment of our Monies, which papers I hope you will recieve soon after this
            reaches yr. hands.
          The above is wrote in Conjunction.—I beg leave now to give you an
              Accot. of Tracts relative to my own affair, which are
            Vouched by Papers Properly authenticated, and which will accompany the Papers sent to
            Congress to be forwarded to you.—I apprehend it needless to Say anything about the rude,
            and insulting behavior of the officer (Crean Brush) who took my goods, all which I was
            oblidg’d to Submit to.—Suffice it to say that on y[thorn sign]e 11th. March 1776 Crean Brush, an officer appointed
            by Genl. How, and by his written Orders (a Coppy of which
            you will have Sent you among the Papers from Congress) did by force and Arms, with near
            Twenty Soldiers, with their Guns and Bayonets enter my House and took from me in goods
            & Merchandize to the amount of Two Thousand Four hundred and Thirty Pounds 18/7
            Neat Sterling Cost, to which I have aded Fifty pct. Advance, which would not pay the Insurance &n Freight, as also
            Interest on the same, untill paid, as you will see by my Accot. sent to Congress.—Soon after Genl. How sent for the Selectmen to acquaint them, that the Kings troops were about
            leaving the Town, and gave some Orders relative thereto. I at that time having the Honor
            of being one of that Board, waited on him. By this interview I had an Opportunity of
            Conversing with him on the Subject of taking my goods from me in the manner
            he did, He Expressd himself with great Surprize and Indignation, that I should even
            think he mean’t to Alienate the Property of my goods, by no means he said, he mean’t no
            such thing, on the Contary, he Assured me in the most Sollemn manner my goods should all
            be returnd me again, or the Cash paid for them. He aded it was a Common thing for an
            Army when retreating and another army Pursuing, for the retreating Army to take from the
            inhabitants, every thing that might any ways be servicable to the Pursuers, but that as
            soon as the Confusion was over, the inhabitants had their goods return’d or
            the mony paid them, to the amount of what was taken away, and this he Asur’d me should
            be the case with mine.—He said further that what he had done was in Conformity to orders
            rec’d from the Minster, to Prevent the rebels as he calld them from being benifitted by
            them. Accordinly in a letter he writes Lord Dartmouth (which I have seen) given him an
              Accot. of Evacuating the Town, he has these words, “all
            the Woolen good also, that I could find room for belonging to those who chose to stay
            behind, the want of which is more distress: to the Enemy than any other Article
            whatever, has been shipd, Inventories of them taken in the best manner Possible, and Put
            under the Charge of proper persons, in order hereafter to be stor’d.”
          Agreeable to this, is his Orders to Crean Brush when he
            took the goods (Coppy of which you’ll have wi the Papers sent you from Congress) in
            which are these words, “You are hereby authorizd, and requir’d to take into your
            Possession, all such goods as Answer this discription, to give Certificates to the
            owners that you have receiv’d them for their use, and will deliver them to
            the owners orders, unavoidable Accidents Excepted.” Both the above Extracts, Plainly
            Evince, that it was never the intention, or design either of Genl. How or the Minister, that such goods so taken, should be look’d upon as
            forfited goods, on the Contrary, they were to be inventoried and Stored, and taken
            Proper care of, for the bennefit of the owners, and to be deliverd to their
            Orders, all which is Exactly agreeable to Genl
            Hows declaration to me, that they or the money should be return’d.
          But Contrary to this as I have been informd, the goods when they
            arriv’d at Hallifax, were all sold at Publich Vendue.—Possibly it may be objected that
            part of the goods were retaken, and I had part of them back again.—However true this in
            part may be, yet I concieve the Force of it will Vanish instantly when it is
            Considerd that those goods so retaken, only remov’d them still further from
            me, they being retaken from Genl. How, became instantly the
            Property of the Captors, and I never availd myself of any part of them, without Paying
            for the same—You will find among the Papers sent you from Congress, an Accot. given by Mr. Lane of a
            Conversation between him and Genl. How wherein he tells Mr. Lane, he took the goods for Security of
            for the Merchants in London, if so how unreasonable as well as unjust, is it,
            for the Merchants in London to be Pressing the debtor here, for those very goods, their
            Goverment has taken away from him, for their Security—But whether the goods taken, were
            for the Security of the Merchant, or whether for the reasons assign’d above, Viz to
            Prevent the rebels so call’d, from being bennifitted by them, I say in either case, I
            take it my Claim will not in the least be invallidated, On the Contrary, it will rather
                add strength thereto, and show very Plainly, that either the
            Merchant or the Goverment have got my money without any Consideration for the same—The
            only difficulty, th’at I can possible Concieve attending this affair, is Not
            distinguishing the different Circumstances of my case, and many others who
            have lost their Property as well as me, but not knowing who took them, know not where,
            nor to whom to apply for redress. but this is not my case, I know who took my goods,
              Genl. How took them, by his given to Crean Brush an
              Order for that Purpose, which Order I have by me for that Purpose and
            also his most Solemn Assurances the goods should be return’d or paid for.—
          View the two case as Stated above, how Essentially different are
            they, and I cannot but think every Candid person will instantly see there opposition. I
            am rather the more Particular here, because for want of making this distinction, some of
            the great men on your side the water, when they have been applied to upon
              these affairs have jumbled them altogether, and gave for answer there can
            no diffence be made, if we pay one, we must pay all, and there will be no end of Paying,
            this I Confess is a curious way of reasoning, but keeping the two cases in View the
            above way of reasoning appears altogether Childish and futile.—
          I own for myself, I never saw the Justice of Genl. How’s being answerable for that he knew nothing about, it
            may be thought quite sufficient, if he makes good his own Engagements, which
            he has most Solemly promis’d to fulfill, and this is what I have right to
            Expect Goverment will see done.—In fine I have not been Plunderd by Soldiers, nor had my
            goods Confiscated No, The King has had my money, and it has I suppose been appli’d to
            his use.—I don’t make application to Goverment to make good a loss that I
            have Sustain’d, which they have not been bennifited by, they have had my
            money, and to Suppose they won’t upon Proper Application pay me again, would reflect
            such disshonor on the English Goverment, as the most abandon’d of Mankind would detest
            and be asham’d of.—Upon the whole I thought it Proper to give your Excellency
            a history of my case, as well as to send the Vouchers to prove the facts. I know not
              whether Either of the above Gentlemen write you ⅌ this Conveyance, this in
            all probibillity will reach you, before the Papers from Congress comes to hand, This
            affair of mine, I sent forward to my Corespondent Messrs.
            Harrison & Ansley ⅌ the first Conveyance after Peace was Settled but nothing has
            been done but Perefect trifling—I have only to add, with the highest Esteem
            and respect to you, and yr good Lady— —Your Most Obedient and / Humble
            Servant—


          
            
              Samuel Austin
            
          
          
            P. S. Querie whether the 4th. Article of the Treaty peace don’t include my case
          
        